
	
		III
		111th CONGRESS
		1st Session
		S. RES. 222
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2009
			Ms. Snowe (for herself
			 and Ms. Collins) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing Commander Chris Cassidy, space
		  shuttle mission specialist of the STS–127 space shuttle mission and the
		  Expedition 19 International Space Station mission, for becoming the 500th
		  person to fly into space.
	
	
		Whereas Commander Chris Cassidy attended York High School
			 in York, Maine;
		Whereas, in 1993, Commander Chris Cassidy earned a
			 bachelor's degree in mathematics from the United States Naval Academy;
		Whereas, in 2000, Commander Chris Cassidy earned a
			 master's degree in ocean engineering from the Massachusetts Institute of
			 Technology;
		Whereas Commander Chris Cassidy honorably served as a Navy
			 SEAL for 10 years;
		Whereas Commander Chris Cassidy graduated with honors from
			 Class 192 of the Basic Underwater Demolition/SEAL program;
		Whereas, in 2003 and 2004, Commander Chris Cassidy was a
			 Quest speaker at the United States Naval Academy Combat Leadership
			 Seminar;
		Whereas Commander Chris Cassidy was awarded a Bronze Star
			 with combat V and a Presidential Unit Citation for leading a
			 9-day operation at the Zharwar Kili cave complex on the border between
			 Afghanistan and Pakistan;
		Whereas, in 2004, Commander Chris Cassidy was awarded a
			 second Bronze Star for combat leadership in Afghanistan;
		Whereas Commander Chris Cassidy volunteered for and
			 completed a week-long, 180-mile charity kayak trip from Norfolk, Virginia, to
			 Washington, District of Columbia, to raise money and awareness for the Special
			 Operations Warrior Foundation;
		Whereas, in May 2004, Commander Chris Cassidy was selected
			 by the National Aeronautics and Space Administration to become an
			 astronaut;
		Whereas, on July 20, 1969, Neil Armstrong became the first
			 person to step on the moon;
		Whereas 2009 marks the 40th anniversary of the Apollo 11
			 mission;
		Whereas, on July 15, 2009, aboard space shuttle mission
			 STS–127, Commander Chris Cassidy became the 500th person in history to fly into
			 space;
		Whereas the primary goal of the STS–127 space shuttle
			 mission is to deliver the final components of the Kibo laboratory of the Japan
			 Aerospace Exploration Agency to the International Space Station; and
		Whereas the STS–127 mission is essential to the
			 performance of valuable science experiments in the vacuum of space: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes
			 Commander Chris Cassidy, space shuttle mission specialist of the STS–127 space
			 shuttle mission and the Expedition 19 International Space Station mission, for
			 becoming the 500th person in history to fly into space; and
			(2)commends
			 Commander Chris Cassidy and the STS–127 space shuttle mission crew for risking
			 their lives to advance science and human understanding.
			
